Motion Granted and Order filed May 17, 2013.




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                             NO. 14-13-00132-CV
                               ____________

                       K. R. THIAGARAJAN, Appellant

                                      V.

                      SHARMA TADEPALLI, Appellees

                                      &

                                ____________

                             NO. 14-12-00133-CV

                                ____________

                      SHARMA TADEPALLI, Appellant

                                      V.

             THE SRI MEENAKSHI TEMPLE SOCIETY, Appellee




                    On Appeal from the 23rd District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 64983
                                    ORDER

      On February 6, 2013, K. R. Thiagarajan filed a notice of appeal from the
judgment signed November 9, 2012, and the appeal was assigned to this court
under our appellate number 14-13-00132-CV. Also on February 6, 2013, Sharma
Tadepalli filed a notice of appeal from the same judgment, which was assigned to
this court under our appellate number 14-13-00133-CV.        On April 26, 2013,
Sharma Tadepalli filed a motion to consolidate the related appeals. The motion is
GRANTED and we issue the following order:

      We order the appeals pending under our appellate case numbers 14-13-
00132-CV and 14-13-00133-CV CONSOLIDATED.

      Further, in appeal 14-13-00132-CV, appellee’s brief was due May 13, 2013.

      In appeal 14-12-00133-CV, appellee’s brief is due June 6, 2013.



                                    PER CURIAM



Panel consists of Justices Boyce, Jamison, and Busby.